DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–2, 4, 6 and 20–22 are rejected under 35 U.S.C. 103 as being unpatentable over Simon, US 3,328,064 (“Simon”) in view of Sverdlik et al., US 2002/0083521 (“Sverdlik”).
Claim 1 describes a mount.  The mount comprises a first elastic band having a first end and a second end.  A fan coupler extends from the first end of the band and a 
The filter coupler comprises a connection region constructed and arranged to mate with the first elastic band.  The filter coupler further comprises a first portion having a first end coupled to the connection region.  
The filter coupler also comprises a second portion, having a planar surface, and having a first end extending from a second end of the first portion in a direction of extension perpendicular to a direction of extension of the first portion.  
The filter coupler further comprises a third portion extending from the second end of the second portion in a direction of extension parallel to the direction of extension of the first portion.  The third portion has a surface extending parallel to a surface of the first portion from a second end of the second portion to an end of the third portion, and extending parallel to and toward the first end of the first portion.  The surface of the third portion has a planar surface from the second end of the second portion to end of the third portion.  The first portion has a planar surface extending from the first end of the first portion to the second end of the first portion. 
The connection region has a planar surface extending from the first end of the first portion in a direction perpendicular to the direction of extension of the first portion and in a direction opposite to the direction of extension of the second portion.  The elastic band extends through the planar surface of the connection region. 
The disclosure illustrates the planar surface of the connection region 38 as being the planar structure of this region 38 that surrounds through hole 36.  Disclosure dated Nov. 27, 2017 (“Disclosure”) Fig. 2, p. 7.  

    PNG
    media_image1.png
    980
    1371
    media_image1.png
    Greyscale

Simon discloses a clamping device A (i.e., a mount).  Simon Figs. 1, 2, col. 2, ll. 5–34.  The clamping device A comprises a flexible rope R having a first end (the end with knot 6) and a second end (the end placed through eyelet 12).  Id. at Fig. 2, col. 2, ll. 35–72.  The first end comprises a hook C (corresponding to the “fan coupler”).  Id.  The second end comprises a hook D (corresponding to the “filter coupler”).  Id.   

    PNG
    media_image2.png
    847
    892
    media_image2.png
    Greyscale


Simon differs from claim 1 because its hook D does not have the same structure as the claimed “filter coupler.”  However, this hook D is generally C-shaped and is used to attach the rope R to a car bumper.  Simon Figs. 1, 2, col. 2, ll. 56–60.
In the art of clamping devices, Sverdlik discloses a C-shaped gripper 28 that acts as a hook at the end of a cable 16 to securely attach the cable 16 to a cross-bar 33. Sverdlik Fig. 8, [0067], [0069].  The gripper 28 comprises a chute-like bracket 37 (i.e., a “connection region”) constructed and arranged to mate with the cable 16.  Id. at Fig. 8, [0069].  
The gripper 28 further comprises a first portion (the portion of gripper 28 holding the bracket 37) with a first end coupled to the bracket 37 (the end of the first portion nearest the inlet of the bracket 37).  Sverdlik Fig. 8, [0069].  The first portion has a planar surface extending from the first end to a second end of the first portion (the outside planar surface of the first portion seen in Fig. 8).  
The gripper 28 further comprises a second portion (the portion perpendicular to the first portion), having a planar surface (the outside planar surface of the second portion), and having a first end extending from the second end of the first portion in a direction of extension perpendicular to the direction of extension of the first portion.  Sverdlik Fig. 8, [0069].
The gripper 28 further comprises a third portion extending from the second portion in a direction of extension parallel to the first portion (the bottom portion of gripper 28 perpendicular to the second portion).  Sverdlik Fig. 8, [0069].  The third portion has a surface extending parallel to a surface of the first portion from a second Id.  The surface of the third portion extends parallel to and toward the first end of the first portion.  Id.  The surface of the third portion has a planar surface from the second end of the second portion to the end of the third portion. Id.  
The bracket 37 has a planar surface, which is the rectangular surface formed by the material of the bracket 37 surrounding the rectangular opening through which the cable 16 extends.  Sverdlik Figs. 8, 9 [0069].  This planar surface extends from the first end of the first portion in a direction perpendicular to the direction of extension of the first portion and in a direction opposite to the direction of the second portion.  Id.   This planar surface corresponds to the “planar surface” of the “connection region.”  This interpretation is reasonable in light of the disclosure because the specification teaches that the planar surface of the connection region 38 is the planar structure of this region 38 that surrounds through hole 36, as noted above.  Disclosure Fig. 2, p. 7.  Sverdlik’s rectangular hole is analogous to the through hole 36 of instant disclosure.  Therefore, the rectangular surface formed by the material surrounding this hole is a planar surface of the bracket 37 through which the cable 16 extends.

    PNG
    media_image3.png
    1401
    2248
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1629
    2115
    media_image4.png
    Greyscale

Sverdlik’s gripper 28 is beneficial because it is easy to use, store and transport, while being ergonomically designed so that it is comfortable and easy to use.  Sverdlik Id. at [0069].  
It would have been obvious to use Sverdlik’s gripper 28 in place of Simon’s hook D in order to provide these benefits.  It also would have been obvious to use Sverdlik’s gripper 28 in place of Simon’s hook D because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).  As noted, Simon’s hook D is generally C-shaped and is used to attach the flexible rope R to the underside of a car bumper.  Simon col. 2, ll. 58–60.  A person of ordinary skill in the art would have a reasonable expectation of success is using Sverdlik’s gripper 28 in place of Simon’s hook D because the gripper 28 is C-shaped hook that is used to attach a cable 16 to a cross-bar 33, which is similar in structure to a car bumper.  Sverdlik [0067].
Also, with respect to claim 1, the claim recites several functional limitations that fail to patentably distinguish over the prior art.  The MPEP teaches that a preamble limitation is “not considered a limitation and is no significance to claim construction” if the preamble merely states the purpose or intended use of the invention.  MPEP 2111.02(II).  Additionally, the manner of operating a device does not differentiate an apparatus claim from the prior art.  MPEP 2114(II).  As such, functional language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  MPEP 2114(IV).
Here, the preamble limitation describing the mount as a “removable filter mount for a fan” does not patentably distinguish claim 1 over the prior art because this 
Additionally, the following limitations fail to patentably distinguish over the prior art because they describe the manner of operating the device rather than its structure:
The “fan coupler” being used for a fan, and being “constructed and arranged to be removably attached to a grill of a fan.”
Simon’s hook C is capable of performing this function because it is removably attached to an aperture O formed in a panel of a trunk lid C.  Simon Fig. 1, col. 2, ll., 35–40.
The “filter coupler” being used for a filter and being “constructed and arranged to be removably attached to a fan filter.”
Sverdlik’s 28 is capable of performing this function because it is a hook that securely holds cross-bar 33.  Sverdlik Figs. 8, 9, [0067], [0069].
The first elastic band being “constructed and arranged to extend about a portion of a fan so that when installed, tension in the elastic band operates to secure the filter to the fan.”
Simon’s rope R is capable of performing this function because the rope R applies tension to secure a trunk lid.  Simon Fig. 1, col. 2, ll. 29–34, col. 3, ll. 13–23.
The hook of the fan coupler being used to “removably attach the first elastic band to a grate of the grill of a fan.”
Simon’s hook C is capable of performing this function because it is removably attached to an aperture O formed in a panel of a trunk lid C.  Simon Fig. 1, col. 2, ll., 35–40.
Claim 2 requires the removable filter mount of claim 1 further comprises a second elastic band having a first end and a second end.  The first end has a fan coupler extending from it.  The second end has a filter coupler extending from it. 
Simon teaches a single clamping device A.  Simon Fig. 1, col. 2, ll. 5–13.  Therefore, the reference teaches a single flexible rope R, rather than two elastic bands as required by the claim.  However, it would have been obvious to provide a second clamping device A because the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  MPEP 2143(VI)(B). 
The flexible rope R of the second clamping device A would correspond to the elastic band.  Simon Figs. 1, 2, col. 2, ll. 5–72.  The hook C on the second clamping device A would correspond to the “fan coupler” in the same way as in the rejection of claim 1.  Id.  Additionally, the hook D on the second clamping device A would correspond to the “filter coupler” of the “second elastic band.”  Simon Fig. 2, col. 2, ll. 56–58.  (Furthermore, Sverdlik’s gripper 28 could be used in place of Simon’s hook D, for the same reasons stated in the rejection of claim 1.  With this modification, the gripper 28 on the second clamping device A would correspond to the “filter coupler.”)
Additionally, claim 2 recites the following limitations which fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus (MPEP 2114(II)):
The fan coupler being “constructed and arranged to be removably attached to a grill of a fan.”
Simon’s hook C is capable of performing this function because it is removably attached to an aperture O formed in a panel of a trunk lid C.  Simon Fig. 1, col. 2, ll., 35–40.
The filter coupler being “constructed and arranged to be removably attached to a fan filter.”
Simon’s hook D is capable of performing this function because it is removably attached to a car bumper.  Simon col. 2, ll. 56–64.
Additionally, Sverdlik’s 28 is capable of performing this function because it is a hook that securely holds cross-bar 33.  Sverdlik Figs. 8, 9, [0067], [0069].
The second elastic band being “constructed and arranged to extend about a portion of a fan so that when installed, tension in the first and second elastic bands operates to secure the filter to the fan.”
Simon’s rope R is capable of performing this function because the rope R applies tension to secure a trunk lid.  Simon Fig. 1, col. 2, ll. 29–34, col. 3, ll. 13–23.
Claim 4 requires, for the mount of claim 1, the “hook of the first elastic band is constructed and arranged to grasp the grate of a fan grill.”
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure.  MPEP 2114(II).  
Claim 6 requires, for the mount of claim 1, the third portion extends in a direction of extension perpendicular to the direction of extension of the second portion towards the first end of the first portion.
The third portion of Sverdlik’s gripper 28 extends in a direction perpendicular to the direction of extension of the second portion towards the first end of the first portion.  Sverdlik Fig. 8, [0069].

    PNG
    media_image5.png
    1412
    2322
    media_image5.png
    Greyscale

Claim 20 requires, for the mount of claim 1, the fan coupler comprises a first part extending from the first elastic band, and a second part extending in a direction parallel to a direction of extension of the first part.
Simon’s hook C comprises a shank 1 (i.e., a “first part”) extending from the flexible rope R.  Simon Fig. 2, col. 2, ll. 35–55.  The hook C also comprises a finger 2 Id.  

    PNG
    media_image6.png
    686
    1112
    media_image6.png
    Greyscale

Claim 21 requires, for the mount of claim 1, the second end of the first elastic band extends through the connection region and includes a stop constructed and arranged to prevent the elastic band from being released from the connection region.
Sverdlik’s cable 16 extends through holes 38 in the bracket 37 of gripper 28, and extends through the planar surface of the bracket 37.  Sverdlik Fig. 8, [0069].  Therefore, the second end of Simon’s rope R will also extend through these holes 38 and the planar surface when gripper 28 replaces Simon’s hook D.  Simon’s rope R comprises a stop (i.e., the knotted portion 14) where the rope R connects to hook D, to permanently attach the rope R to the hook D.  Simon Fig. 2, col. 2, ll. 60–67.  Simon’s rope R would maintain this stop 14 when hook D is replaced with gripper 28 to permanently attach the gripper 28 to the rope R.
Claim 22 requires, for the mount of claim 1, the second portion has a length extending in the direction of extension perpendicular to the direction of extension of the 
The second portion of Sverdlik’s gripper 28 has a length extending perpendicular to the first portion, which is the height of the second portion extending between the first and third portions.  Sverdlik Figs. 8, 9, [0069].  The second portion also has a width extending perpendicular to the height, which is the width that extends in the same direction as the inlet of bracket 37.  Id.  The third portion of gripper 28 extends along the entire width of the second portion, as seen in Fig. 8.

    PNG
    media_image7.png
    975
    1396
    media_image7.png
    Greyscale

Response to Arguments
35 U.S.C. 112(b) Rejections
The Examiner withdraws the 35 U.S.C. 112(b) rejection of claim 21 in light of the amendments.
35 U.S.C. 103 Rejections
The Applicant’s arguments with respect to the pending claims have been fully considered and are persuasive.  Applicant Rem. dated Aug. 12, 2021 (“Applicant Rem.”) 6–7.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of a new interpretation of Simon in view of Sverdlik.
More specifically, claim 1 requires a filter mount comprising a filter coupler with a connection region.  The connection region has a planar surface.  A first elastic band extends through the planar surface.
Instant disclosure illustrates a filter coupler 30 with a connection region 38.  Disclosure Figs. 1, 2, p. 7.  The connection region 38 has a planar surface, which is the surface surrounding hole 36.  Id.  An elastic band 40 extends through this hole 36.  Id.  Therefore the band 40 extends through the planar surface.  Id.  As such, the planar surface of the connection region 38 is a surface that is formed by the material of the connection region that surrounds hole 36.

    PNG
    media_image8.png
    985
    1329
    media_image8.png
    Greyscale

Likewise, Sverdlik disclsoes a gripper 28 which corresponds to the claimed “filter coupler.”  Sverdlik Figs. 8, 9, [0069].  The gripper 28 has a bracket 37 which Id.  This hole is formed by material of the bracket 37 that surrounds the hole.  Id.  This material forms a rectangular, planar surface, as seen in Figs. 8 and 9.  A cable 16 extends through the hole.  Id.  Therefore this cable 16 extends through this rectangular, planar surface.  Id.  
It is reasonable to interpret the rectangular planar surface formed by the material surrounding Sverdlik’s hole as the claimed “planar surface” of the “connection region” in light of Applicant’s disclosure.  As noted, the planar surface of Applicant’s connection region 38 is the material of the connection region 38 surrounding hole 36, with an elastic band 40 extending through the hole 36 (and therefore through the planar surface).  Likewise, Sverdlik’s bracket 37 has a rectangular hole with material surrounding the hole.  Severdlik Figs. 8, 9, [0069].  This material forms a rectangular planar surface.  Id.  A cable 16 extends through the rectangular hole, and therefore the cable 16 also extends through the rectangular planar surface surrounding the hole.  
Note also that the rectangular surface surrounding Sverdlik’s hole is a planar surface because if the bracket 38 were turned ninety degrees from the perspective seen in Fig. 8, a person could rest a flat object on this surface.

    PNG
    media_image9.png
    1140
    1594
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776